Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.401 Filed 12/31/20 Page 1 of 26




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 United States of America,

                      Plaintiff,              Case No. 18-20495
        v.
                                              Hon. David M. Lawson
 Ibraheem Izzy Musaibli,

                      Defendant.
                                   /

   Defendant’s Motion to Suppress Statements Made During His
     Interrogation Over Remote Messaging Applications and
   Custodial Statements Tainted by the Involuntary Statements
                 Made During This Interrogation

        Defendant, Ibraheem Izzy Musaibli, through his attorneys, moves this

 Court to enter an order excluding from evidence his: (1) instant messaging

 communications with Federal Bureau of Investigation Special Agent Wendy

 Kerner, which occurred from on or about April 23, 2018, to on or about June

 7, 2018; and (2) his custodial statements made on or about June 23, 2018,

 and June 24, 2018. Defendant files a supporting brief and states that:

   1.        Mr. Musaibli is currently charged by superseding indictment with:

             Providing and Attempting to Provide Material Support to a

             Designated Foreign Terrorist Organization, in violation of 18 U.S.C.

             § 2339B; Conspiracy to Provide Material Support to a Foreign


                                          1
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.402 Filed 12/31/20 Page 2 of 26




         Terrorist Organization, in violation of 18 U.S.C. § 2339B; and

         Receipt of Military Type Training from a Foreign Terrorist

         Organization (ISIS), in violation of 18 U.S.C. § 2339D(a).

   2.   The Government disclosed to the defense communications between

        Mr. Musaibli and SA Wendy Kerner made over instant messaging

        platforms Telegram and Facebook Messenger from April 23, 2018, to

        June 7, 2018.

   3.   Mr. Musaibli’s statements in these communications were made in an

        attempt to secure the United States government’s help in escaping

        from ISIS territory in Syria.

   4.   During these conversations, SA Kerner told Mr. Musaibli that his

        answers must conform with the FBI’s view of his reasons for traveling

        to Syria and his support of ISIS before she could offer him assistance

        in escaping.

   5.   This coercive pressure forced Mr. Musaibli to give statements in

        violation of his Fifth Amendment right against self-incrimination.

   6.   Subsequent to this remote interrogation, Mr. Musaibli turned himself

        over to the U.S.-allied Syrian Democratic Forces.

   7.   After being held for almost two months, he was taken into FBI

        custody and flown to the United States.


                                        2
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.403 Filed 12/31/20 Page 3 of 26




   8. During his flight to the United States and immediately upon his

       arrival, he was again interrogated multiple times by SA Kerner.

   9. The interrogations were tainted by his prior involuntary statements

       and his decision to participate cannot be found to be voluntary within

       the meaning of the Fifth Amendment.

   10. Counsel requests an evidentiary hearing where it will present to this

       Court information and evidence on the conditions in Syria and other

       information relevant to this Motion.

   11. Per Local Rule 7.1(a), Defense counsel communicated with the

       Government regarding this Motion and it does not concur with the

       requested relief.

      //

      //

      //

      //

      //

      //

      //

      //

      //


                                      3
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.404 Filed 12/31/20 Page 4 of 26




      For the reasons indicated above, the Defendant requests that this Court

 hold an evidentiary hearing and after such hearing, enter an order excluding

 from evidence statements made by Mr. Musaibli to SA Kerner over instant

 messaging applications, as well as custodial statements made overseas and

 in the U.S. after the instant messaging interrogation.

                                           Submitted,

                                           s/James R. Gerometta

                                           James R. Gerometta
                                           Fabián Rentería Franco
                                           Counsel for Ibraheem I. Musaibli
                                           FEDERAL COMMUNITY DEFENDER
                                           613 Abbott Street, Suite 500
                                           Detroit, Michigan 48226
                                           Email: james_gerometta@fd.org
                                           Phone: 313.967.5542
                                           Facsimile: 313.962.0685

                                           John A. Shea (P37634)
                                           Counsel for Ibraheem I. Musaibli
                                           120 N. Fourth Avenue
                                           Ann Arbor, Michigan 48104
                                           Telephone: 734.995.4646
 Dated: December 31, 2020                  Email: jashea@earthlink.net




                                       4
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.405 Filed 12/31/20 Page 5 of 26




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 United States of America,

                   Plaintiff,               Case No. 18-20495
       v.
                                            Hon. David M. Lawson
 Ibraheem Izzy Musaibli,

                   Defendant.
                                /

  Brief in Support of Defendant’s Motion to Suppress Statements
     Made During His Interrogation Over Remote Messaging
       Applications and Custodial Statements Tainted by the
     Involuntary Statements Made During This Interrogation

             Ibraheem Musaibli was charged on April 9, 2019, in a four-count

 superseding indictment with Providing and Attempting to Provide Material

 Support to a Designated Foreign Terrorist Organization, in violation of 18

 U.S.C. § 2339B; Conspiracy to Provide Material Support to a Foreign

 Terrorist Organization, in violation of 18 U.S.C. § 2339B; Possessing and

 Discharging a Firearm (Machine Gun) in Furtherance of a Crime of Violence,

 in violation of 18 U.S.C. § 924(c); and Receipt of Military Type Training from

 a Foreign Terrorist Organization (ISIS), in violation of 18 U.S.C. § 2339D(a).

 On July 29, 2019, Count 3, the § 924(c) charge, was dismissed. The other

 three counts remain pending and trial is set for the fall of 2021.


                                        1
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.406 Filed 12/31/20 Page 6 of 26




       As part of discovery, the Government disclosed statements made by

 Mr. Musaibli to Federal Bureau of Investigation Special Agent Wendy Kerner

 over Telegram and Facebook Messenger, instant messenger applications.

 These statements, from April 23, 2018, to June 7, 2018, occurred while Mr.

 Musaibli was in southern Syria attempting to flee ISIS territory. He initiated

 communications with the FBI at the request of his parents in an attempt to

 enlist their help in fleeing ISIS. SA Kerner sometimes used the alias Rafiqa

 Rashid in those communications.

       SA Kerner was aware of Mr. Musaibli’s desperate situation and used

 his desire to escape the deteriorating stability in southern Syria to coerce Mr.

 Musaibli into making incriminating statements. Before she would agree to

 assist him in fleeing the area, SA Kerner repeatedly, and over numerous

 conversations, told Mr. Musaibli that he needed to confirm her contention

 that he had joined ISIS and/or provided support to ISIS as a condition of her

 providing assistance. This coercive tactic violated the Fifth Amendment’s

 clause against self-incrimination.         Mr. Musaibli’s decision to make

 statements to SA Kerner was not volitional and of his own free will because

 it was impermissibly influenced by his desperation to escape ISIS territory,

 which SA Kerner was fully aware of, and the United States government’s

 threat that it would not assist him, a U.S. citizen, unless he made


                                        2
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.407 Filed 12/31/20 Page 7 of 26




 incriminating statements to SA Kerner.      The statements made by Mr.

 Musaibli to SA Kerner over messaging applications must be excluded from

 evidence.

      Further, Mr. Musaibli’s decision to make statements directly to SA

 Kerner and other FBI agents during his flight to the United States on July

 23-24, 2018, and in Gary, Indiana on July 24, 2018, was not voluntary within

 the meaning of the Fifth Amendment because his decision to speak was

 tainted by the existence of prior statements made over the messaging

 applications. These July 23-24, 2018 statements are connected to and the

 direct product of those prior statements. They must be excluded from

 evidence.

                                   Facts

      After approximately two and one-half years of living in Syria and Iraq,

 spending much of his time imprisoned or living on the streets and sleeping

 in mosques, Mr. Musaibli was desperate to escape ISIS territory. In the

 spring of 2018, the U.S.-backed Syrian Democratic Forces, along with

 elements of the Iraqi army, launched Operation Roundup to clear one of the

 last remaining areas in Syria under ISIS control, a strip of land along the




                                      3
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.408 Filed 12/31/20 Page 8 of 26




 Euphrates river north of the border with Iraq.1 The area was not only one of

 the last ISIS strongholds, it also marked the border between territory

 controlled by the Russian-backed Syrian government and U.S.-backed

 rebels. Operation Roundup was a component of a larger joint operation

 between the SDF and Syrian government to destroy ISIS. The area was under

 constant bombardment not only by forces supporting the SDF offensive, but

 also by Russian warplanes supporting the Syrian government. See Ex. A -

 Map of Operation Al-Jazeera Storm.

      During his last two years in ISIS territory, Mr. Musaibli repeatedly

 asked his family for money to hire a smuggler to take him to Turkey or a

 portion of Iraq outside of ISIS control. Every request was met with the same

 answer or variation of it: We cannot send you money unless the federal

 agents   investigating   your    circumstances     and    monitoring    our

 communications approve such step to help you escape violence. While Mr.

 Musaibli’s parents did send him $800 near the end of his time in ISIS

 territory, those federal agents never approved the overseas transfer of

 approximately $2,000 that would have allowed Mr. Musaibli to escape.




 1     U.S.-backed Syrian forces resume battle against Islamic State,
 Reuters, May 1, 2018, available at https://www.reuters.com/article/us-
 mideast-crisis-syria-sdf/u-s-backed-syrian-forces-resume-battle-against-
 islamic-state-idUSKBN1I2390 (last visited Dec. 11, 2020).
                                      4
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.409 Filed 12/31/20 Page 9 of 26




       The FBI would not help Mr. Musaibli escape ISIS until they were able

 to communicate with him. Mr. Musaibli had many reasons he wanted to

 avoid speaking to American agents.      Foremost, he feared he would be

 discovered by ISIS and beheaded as a spy. Also, at times he feared the United

 States would target him with a drone strike if he revealed his location.

 Constant bombings occurred in Mr. Musaibli’s environment. Finally, he

 feared facing a criminal justice system that was biased against him and would

 not understand his actions if he was brought back to the United States.

       Despite these fears, in late April 2018, Mr. Musaibli was so desperate

 to leave ISIS territory that he agreed to communicate with FBI Special Agent

 Wendy Kerner and ask for help leaving ISIS territory. Because of limitations

 in phone and internet service in ISIS territory, Mr. Musaibli and SA Kerner

 communicated using instant messaging applications Telegram and Facebook

 Messenger.2 The conversation was arranged by Mr. Musaibli’s parents and

 both SA Kerner and Mr. Musaibli knew that the purpose of the conversation

 was to try to arrange Mr. Musaibli’s escape from ISIS. Additionally, Mr.

 Musaibli knew that SA Kerner was demanding information about him and

 his time in ISIS territory.


 2   Telegram is a cloud based messaging application for smart phones and
 computer devices. Although there are technical differences, it is similar to
 WhatsApp and Facebook Messenger.
                                    5
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.410 Filed 12/31/20 Page 10 of 26




       SA Kerner and Mr. Musaibli’s first communication occurred on April

 23, 2018.    Having been advised that Kerner wanted an introductory

 statement from him about his history and circumstances, Mr. Musaibli began

 their conversation with a long summary detailing his time in ISIS territory.

 SA Kerner was not satisfied with this information. During her April 23

 exchanges with Mr. Musaibli, SA Kerner repeatedly challenged Mr. Musaibli

 to confirm his membership in ISIS and his activities in support of ISIS,

 informing him that she would not help Mr. Musaibli escape from ISIS

 otherwise. SA Kerner was aware of the danger Mr. Musaibli faced in Syria,

 either from the Russian-backed Syrian regime or from the constant

 bombings by coalition forces, as well as his desperation to leave the war zone.

             I don't know if you would get prison time or how
             much you would get. However, if you stay there,
             you could be picked up by regime and it would be
             much worse. Or bombed and killed. Or bombed
             and hurt terribly[.]3

             ...

             Any day a bomb could drop and blow your legs off
             or worse.

 Ex. B – Telegram Communications at 126, 134.




 3    Defense counsel is transcribing the communications to reflect as
 appearing in instant messaging applications, thus there will be incomplete
 phrases or sentences, incorrect spellings, and other typographical errors.
                                       6
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.411 Filed 12/31/20 Page 11 of 26




       SA Kerner specifically reinforced Mr. Musaibli’s awareness of these

 dangers as she prepared him for questioning.

                And bombs are happening now[.]
                ...
                And what kind of life is it if you get your legs blown off[.]
 Ex. B at 127.

       SA Kerner demanded to know Mr. Musaibli’s exact location before she

 would assist him. Ex. B at 131. She also demanded that he provide follow up

 information before she would help him travel out of ISIS territory.

                Back to your essay. I need to address several things
                if you want me to speak to the state department[.]
 Ex. B at 11.

       SA Kerner made it clear that she did not believe parts of his summary

 and that he must change it before she would help him escape.

                If you are not honest with me I can’t help[.]
                ...
                And I know things about you so I know you are not
                being totally honest with me[.]

 Ex. B at 11.

       Mr. Musaibli made additional statements in an attempt to get help

 escaping but, when he could not answer a specific question, such as if he had




                                           7
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.412 Filed 12/31/20 Page 12 of 26




 been assigned an ISIS identification number and what that number was, SA

 Kerner would repeat her threat to leave him in ISIS territory.

                Ibraheem, please be honest with me. I know you
                have an Isis number and I know you know that
                number. If we can’t establish trust there is nothing I
                can do[.]
 Ex. B at 15.

       After more back and forth about his relationship with ISIS, SA Kerner

 eventually threatened to terminate the conversation because she was not

 satisfied with his response.

                Are you now ready to leave ISIS?
                ...
                You have to understand that I already know the
                truth[.] I’m trying to establish trust with you[.] So we
                can take the next steps[.]
                ...
                If I don’t believe you are being honest with me than I
                can’t continue[.]
                ...
                I need to end this conversation. I want you to think
                about what we have talked about if you are ready to
                have honest discussion we can talk. I can be your
                advocate but we need to get past the deception. So
                think about what you want and we will talk again. I
                will try you Wednesday at 11:00 am my time[.]
                ...
                Just admit the truth. There are many like you, and
                the reasons you went[.]
                ...

                                           8
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.413 Filed 12/31/20 Page 13 of 26




                Well I guess that is your call. Admitting the truth to
                me isn’t bad as I think you have it played out to
                yourself. But I cannot continue until you are at least
                honest with me about joining Isis.
 Ex. B at 18-20.

       Mr. Musaibli and SA Kerner finished their conversation that day, but

 resumed two days later, on April 25, 2018. Again, early in that conversation,

 SA Kerner was unsatisfied with his answers. When Mr. Musaibli made

 statements about traveling to Syria to join U.S.-backed rebels, SA Kerner

 responded by again threatening to end the conversation, a conversation that

 needed to happen in order for Mr. Musaibli to escape ISIS territory and

 within an immediate time frame.

                Again until we establish basic truths. We can’t speak.
                ...
                You are in a great position to provide us great
                information but you only have a small window to do
                it because of the area you are in.
 Ex. B at 23.

       After this threat, Mr. Musaibli spent several hours answering SA

 Kerner’s questions.       However, on the crucial question of whether Mr.

 Musaibli intended to join ISIS, SA Kerner again resorted to threatening to

 abandon Mr. Musaibli unless he answered in the way she wanted.

                In order for me to better assess what I figure out for
                your situation I need to go to my boss and tell them
                that you are being truthful with me. And that starts

                                          9
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.414 Filed 12/31/20 Page 14 of 26




                with admitting that you went, you joined and they
                screwed you over and now you want to come home.
                ...
                But I cannot go further and go to my boss without
                telling him you are being truthful about why you
                went to Raqqa[.]
 Ex. B at 50.

       Again, Mr. Musaibli begged that his parents be allowed to send him

 money so he could escape. SA Kerner responded by making it clear that she

 was his only lifeline out of ISIS territory.

                I don’t have to bargain with you Ibraheem. Your
                children want their dad alive. Your mom misses you
                desperately[.]
                ...
                How in the world do you think you can do this
                without getting killed or arrested by people that will
                kill or harm you?

 Ex. B at 51.

                I feel like there is one person trying to keep
                Ibraheem alive and that is me. It’s not you, clearly
                and not your parents.

 Ex. C at 7.

                [I] want to get the information to you so you can
                decide you want to do it on your own. So when
                bombs come flying down and you see terrible things
                happening you have all the information you need to
                get the heck out of there.

 Ex. C at 24.


                                         10
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.415 Filed 12/31/20 Page 15 of 26




       Mr. Musaibli also asked for help in bringing his wife from Yemen to the

 United States and while the government would not pay for the plane flight,

 SA Kerner confusingly stated that it could help in other ways within the same

 communication.

             I can fix the papers, and she can get on a plane. We
             cant pay for it. So that is step one in her coming. I
             will do my best to bring her ASAP but things need to
             be in order.
             ...

             Listen, I tried to have arrangements to have your
             wife brought here. That was shot down.

 Ex. C at 8, 30.

       Mr. Musaibli and SA Kerner continued to communicate with each

 other until around June 7, 2018. Over approximately ten conversations, Mr.

 Musaibli would occasionally raise the issue of allowing his parents to send

 him money to escape, 4 however, he became more and more resigned to SA

 Kerner and the FBI as his only means of escaping ISIS territory and that he




 4     For example, at one point SA Kerner tells Mr. Musaibli that she “can’t
 authorize your family to send money so what do you suggest?” in connection
 to her earlier response that he could not escape ISIS territory “without
 getting killed or arrested.” Ex. B at 51.
                                        11
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.416 Filed 12/31/20 Page 16 of 26




 must satisfy their expectations to receive help. 5 Primarily, he needed to

 satisfy her views of him.

       Around June 9, 2018, Mr. Musaibli turned himself over to the Syrian

 Democratic Forces (SDF) a majority Kurdish U.S.-backed militia force. After

 roughly a month of being held in their custody, the FBI was made aware that

 a possible United States citizen was being held in Hasakah Prison in

 northeast Syria. The FBI investigated and found Mr. Musaibli in SDF

 custody. On July 23, 2018, the FBI took custody of Mr. Musaibli and flew

 him to the United States on a military flight. During that flight and after he

 arrived in Gary, Indiana, Mr. Musaibli was subjected to multiple

 interrogations by SA Kerner, following up on the information provided by

 Mr. Musaibli over messaging applications.

                                 Argument

     A. Mr. Musaibli’s statements were involuntary and the product
        of the Government’s threat to abandon him in ISIS territory.


       Mr. Musaibli, a United States citizen, was trapped in life-threatening

 ISIS territory when he agreed to speak with an agent of the FBI about

 receiving help to escape the area. Before the FBI would agree to provide any


 5     Defendant filed with the Court a motion for leave to file Telegram and
 Facebook Messenger communications between Mr. Musaibli and SA Kerner
 as sealed exhibits.
                                      12
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.417 Filed 12/31/20 Page 17 of 26




 assistance, they demanded that he give lengthy incriminating statements

 regarding his travel to Syria and his involvement with ISIS. He was explicitly

 and repeatedly told that no help would be forthcoming unless he gave

 statements that satisfied the FBI. The FBI would not contact the State

 Department or help him in any way if Mr. Musaibli’s statements did not

 conform to their preset view of Mr. Musaibli and his time overseas. This

 threat to leave him in a war-torn area under constant threat of death from

 one of the three sides involved in the Syrian civil war rendered his resulting

 statements involuntary under the Fifth Amendment.

       While Mr. Musaibli was not in FBI custody while communicating with

 SA Kerner, the Supreme Court recognizes that special circumstances allow

 for coercive conduct in non-custodial settings. Beckwith v. United States,

 425 U.S. 341, 347-48 (1976). The burden is on the prosecution to prove by a

 preponderance of the evidence that a defendant’s statement is voluntary.

 Lego v. Twomey, 404 U.S. 477, 487-89 (1972).

       It long has been held that admission of an involuntary statement

 violates a defendant’s right against self-incrimination as well as the

 defendant’s due process right to a fundamentally fair trial, both of which

 rights are guaranteed by the Fifth Amendment to the United States

 Constitution. U.S. Const. amend. V. See Bram v. United States, 168 U.S. 532,


                                      13
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.418 Filed 12/31/20 Page 18 of 26




 18 S.Ct. 183, 42 L.Ed. 568 (1897); United States v. Powe, 591 F.2d 833, 838

 (citations at fn5) (D.C. Cir. 1978). “Voluntariness” has been described as “an

 essentially free and unconstrained choice” as opposed to a statement made

 by someone whose “will has been overborne and his capacity for self-

 determination critically impaired.” Culombe v. Connecticut, 367 U.S. 568,

 602 (1961).

       When deciding whether a statement is involuntary, courts must

 consider the totality of circumstances. See Schneckloth v. Bustamonte, 412

 U.S. 218, 226 (1973). No one factor is dispositive; courts must evaluate all

 facts together to determine if “a defendant’s will was overborne.” Id. In the

 Sixth Circuit, courts should examine the record to see (1) if “the police

 activity was objectively coercive”; (2) if “the coercion . . . was sufficient to

 overbear the defendant’s will”; and (3) if the police misconduct was “the

 crucial motivating factor in the defendant’s decision to offer the statement.”

 United States v. Mahan, 190 F.3d 416, 422 (6th Cir. 1999) (citing McCall v.

 Dutton, 863 F.2d 454, 459 (6th Cir. 1988)).

       Threats, including credible threats of violence, can render a statement

 involuntary.   Arizona v. Fulminante, 499 U.S. 279, 287 (1991).            The

 threatened violence need not come from the law enforcement agency. In

 Payne v. Arkansas, 356 U.S. 560 (1958), the Supreme Court found that the


                                       14
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.419 Filed 12/31/20 Page 19 of 26




 threat of mob violence and a promises to protect a suspect would render a

 statement involuntary.

             We come now to an even more vital matter.
             Petitioner testified, concerning the conduct that
             immediately induced his confession, as follows: ‘I
             was locked up upstairs and Chief Norman Young
             came up (about 1 p.m. on October 7) and told me that
             I had not told him all of the story—he said that there
             was 30 or 40 people outside that wanted to get me,
             and he said if I would come in and tell him the truth
             that he would probably keep them from coming in.’
             When again asked what the chief of police had said to
             him on that occasion petitioner testified: ‘Chief
             Norman Young said thirty or forty people were
             outside wanting to get in to me and he asked me if I
             wanted to make a confession he would try to keep
             them out.’
 Payne, 356 U.S. at 564-565.

       Promises and threats by government agents need not involve violence

 to overbear the will of a suspect.      See Payne, 356 U.S. at 566 (“That

 [defendant] was not physically tortured affords no answer to the question

 whether the confession was coerced, for ‘[t]here is torture of mind as well as

 body; the will is as much affected by fear as by force.’”). A threat as simple

 as a threat to cut off financial aid for a suspect’s infant children can render a

 suspect’s subsequent statement involuntary.

             It is thus abundantly clear that the petitioner's oral
             confession was made only after the police had told
             her that state financial aid for her infant children
             would be cut off, and her children taken from her, if
                                        15
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.420 Filed 12/31/20 Page 20 of 26




             she did not ‘cooperate.’ These threats were made
             while she was encircled in her apartment by three
             police officers and a twice convicted felon who had
             purportedly ‘set her up.’ There was no friend or
             adviser to whom she might turn. She had had no
             previous experience with the criminal law, and had
             no reason not to believe that the police had ample
             power to carry out their threats.
 Lynumn v. Illinois, 372 U.S. 528, 534 (1963).

       When a suspect evidences a desire for something, and the object of

 their desire is withheld in order to produce a statement, that statement is

 involuntary. The Supreme Court has found that something as simple as a

 promise of a phone call to a suspect’s wife in exchange for a confession can

 render the statement involuntary. See Haynes v. Washington, 373 U.S. 503

 (1963). In Commonwealth v. Magee, 668 N.E. 2d 339 (Mass. 1996), the

 Massachusetts Supreme Judicial Court found that promising medical

 treatment in exchange for an incriminating statement is coercive conduct

 that requires suppression of that statement.

             In particular, the promise that the defendant would
             receive the medical treatment she consistently
             requested, in return for her statement to the police
             regarding her involvement in the death of her child,
             constituted a form of psychological coercion which,
             in view of the defendant's debilitated physical and
             emotional state and the physical and temporal
             circumstances of the interrogations, rendered the
             statements involuntary, in view of the defendant's
             debilitated physical and emotional state and the
             physical and temporal circumstances of the
             interrogations, rendered the statements involuntary.
                                      16
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.421 Filed 12/31/20 Page 21 of 26




 Magee, 668 N.E. 2d at 388.

       Aware that Mr. Musaibli’s multiple efforts to leave ISIS territory were

 unsuccessful, the Government exploited his failures to escape. They knew

 that he was unlikely to successfully leave without their help because they

 would not allow his family to send him the required financial assistance to

 hire a smuggler that would take him out the warn-torn area.

       SA Kerner amplified Mr. Musaibli’s fears of torture, severe physical

 incapacitation, and death. She emphasized the brutality of the Syrian regime

 toward Mr. Musaibli if he were captured by them. She repeatedly reinforced

 that the coalition and other combat groups in the area would continue to

 bomb Mr. Musaibli’s environment and it would likely worsen. According to

 SA Kerner, Mr. Musaibli could be “bombed and killed. Or bombed and hurt

 terribly. . . . And what kind of life is it if you get your legs blown off. . . . Any

 day a bomb could drop and blow your legs off or worse.” Ex. B at 126-27, 134.

 Even if these statements were possibly true, they were combined with the

 continued threat to leave him in this dangerous and precarious situation

 until he told the “truth” that fit with the government’s already defined

 narrative, which “truth” SA Kerner needed to build the present case against

 Mr. Musaibli.




                                          17
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.422 Filed 12/31/20 Page 22 of 26




       Whether SA Kerner’s actions are characterized as a threat to leave Mr.

 Musaibli to his fate with coalition bombs, Russian bombs, or the Syrian

 regime (like the suspect in Payne who the police threatened with mob

 violence), or a promise to extract him from his current situation (like the

 promise of medical care in Magee or a phone call in Haynes), Mr. Musaibli

 was coerced to give multiple statements about his time in Iraq and Syria that

 he would not have made without this pressure.         For this reason, Mr.

 Musaibli’s statements to SA Kerner over messaging applications must be

 suppressed.

    B. Defendant’s statements in transit to the United States and in
       Gary, Indiana were tainted by his prior involuntary instant
       messaging statements and must be suppressed.


       Mr. Musaibli’s statements to SA Kerner in transit to the United States

 and in Gary, Indiana, were directly the product of his prior statements over

 messaging applications. In order to be admissible there must be sufficient

 attenuation to purge the taint of his prior involuntary statements. Brown v.

 Illinois, 422 U.S. 590 (1975). When determining the voluntariness of a

 second confession following a prior involuntary confession, a court must

 determine the effect of the earlier violation on the suspect, “the effect of

 earlier abuse may be so clear as to forbid any other inference than that it


                                      18
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.423 Filed 12/31/20 Page 23 of 26




 dominated the mind of the accused to such an extent that the later confession

 is involuntary.” Lyons v. Oklahoma, 322 U.S. 596, 603 (1944).

       Here, there can be no doubt that Mr. Musaibli’s earlier confession

 dominated his decision to continue to speak with SA Kerner. Mr. Musaibli

 gave a series of statements over instant messaging applications during SA

 Kerner’s interrogation in order to get help escaping from Syria. He was

 eventually taken into custody by SDF forces and held at an overcrowded non-

 governmental detention facility. He was detained in terrible conditions and

 in a state of pressure and fear of death. SDF forces finally transferred him to

 FBI custody handcuffed and blindfolded, and food-and-sleep deprived.

       After the FBI took custody of him, Mr. Musaibli’s face was covered with

 “blackout” goggles, and his hearing was muffled while he was transported by

 air to a Department of Defense facility and then moved to a military transport

 plane. The FBI removed his sensory blocks were only for the purpose of

 interrogating him mid-flight. The instant messaging statements he made to

 SA Kerner were the primary basis of his custodial interrogation while on the

 military transport. His treatment in FBI custody was inherently coercive and

 did not remove the taint of the earlier involuntary statements made to SA

 Kerner. See Defendant’s Motion to Suppress Custodial Statements (to be

 docketed).


                                       19
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.424 Filed 12/31/20 Page 24 of 26




                                  Conclusion

       Defendant Ibraheem Musaibli was coerced into making incriminating

 statements to SA Kerner over Telegram and Facebook IM apps in order to

 try and secure U.S. government help in escaping ISIS territory. The FBI

 conditioned their help on Mr. Musaibli making statements that coincided

 with their belief in his criminal culpability, and his resulting statements were

 made in attempt to meet their demands. His statements, provided in order

 to receive assistance for his escape into safety, were not made volitionally

 and with his own free will and must be suppressed. His subsequent custodial

 statements were fatally tainted by the initial coerced statements and should

 also be suppressed.

       For the above reasons, Mr. Musaibli requests that his statements made

 to SA Kerner over messaging applications and his statements to SA Kerner

 made in flight to the United States and in Gary, Indiana be suppressed.

                                         Submitted,

                                         s/James R. Gerometta

                                         James R. Gerometta
                                         Fabián Rentería Franco
                                         Counsel for Ibraheem I. Musaibli
                                         FEDERAL COMMUNITY DEFENDER
                                         613 Abbott Street, Suite 500
                                         Detroit, Michigan 48226
                                         Email: james_gerometta@fd.org
                                         Phone: 313.967.5542
                                       20
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.425 Filed 12/31/20 Page 25 of 26




                                        Facsimile: 313.962.0685

                                        John A. Shea (P37634)
                                        Counsel for Ibraheem I. Musaibli
                                        120 N. Fourth Avenue
                                        Ann Arbor, Michigan 48104
                                        Phone: 734.995.4646
  Dated: December 31, 2020              Email: jashea@earthlink.net




                                      21
Case 2:18-cr-20495-DML-MKM ECF No. 107, PageID.426 Filed 12/31/20 Page 26 of 26




                           Certificate of Service



      I certify that on December 31, 2020, I filed

    • Motion to Suppress Statements Made During His
      Interrogation Over Remote Messaging Applications and
      Custodial Statements Tainted by the Involuntary Statements
      Made During This Interrogation
    • List of Exhibits and Exhibits

 through the court’s docketing system, which should send notification to
 opposing counsel of record.

                                     /s/ Fabián Rentería Franco
                                     Fabián Rentería Franco
                                     Counsel for Ibraheem Musaibli
                                     FEDERAL COMMUNITY DEFENDER
                                     613 Abbott St., Suite 500
                                     Detroit, MI 48226
                                     P: 313.463.6143
 Dated: December 31, 2020            E: Fabian_Renteria_Franco@fd.org
